Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication field 8/18/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 2/25/2022 on Mr. Tulino.
The application has been amended as follows: 

In claim 1, last line after “p-side contact electrode: add   ---------, wherein the p-side electrode covering layer covers an upper surface and a side surface of the p-side contact electrode and is in contact with the p-type semiconductor layer, wherein the semiconductor light-emitting element, further comprising an n-side contact electrode provided in a region on the n-type semiconductor layer different from a region in which the active layer is formed; an n-side electrode covering layer made of TiN that
covers the n-side contact electrode; and an n-side pad electrode in contact with the n-side
electrode covering layer in an n-side opening that extends through the dielectric protective layer on the n-side contact electrode. ----------

Cancel claim 2
 Cancel claim 4
 In claim 5, in line 2 replace “4” with ---1---
emitting element according to claim 7, further comprising:

In claim 7 ,last line after “ p-side opening” add  -------, wherein the method further comprising forming an n-side contact electrode in the partial region on the n-type semiconductor layer; forming an n-side electrode covering layer made of TiN that covers the n-side contact electrode; forming an n-side opening that extends through the dielectric protective layer on the n-side contact electrode;
And forming an n-side pad electrode in contact with the n- side electrode covering layer in the n-side opening, wherein the p-side electrode covering layer and the n-side electrode covering layer are formed concurrently. -------------

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ A semiconductor light emitting element and method comprising an active layer of an AlGaN -based semiconductor provide between n-type AlGaN  -based semiconductor layer and p-type semiconductor layer, wherein the p-side electrode covering layer covers an upper surface and a side surface of the p-side contact electrode and is in contact with the p-type semiconductor layer, wherein the semiconductor light-emitting element, further comprising an n-side contact electrode provided in a region on the n-type semiconductor layer different from a region in which the active layer is formed; an n-side electrode covering layer made of TiN that covers the n-side contact electrode; and an n-side pad electrode in contact with the n-side electrode covering layer in an n-side opening that extends through the dielectric protective layer on the n-side contact electrode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816